 Case 2:19-cv-00343-JRG Document 17 Filed 03/19/20 Page 1 of 1 PageID #: 85



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

TERESA Y. WALTON,                                §
                                                 §
               Plaintiff,                        §
                                                 §
v.                                               §   CIVIL ACTION NO. 2:19-CV-00343-JRG
                                                 §
EDWARD SLOAN AND ASSOCIATES,                     §
INC.,                                            §
                                                 §
               Defendant.                        §

                                             ORDER

       On March 17, 2020, the Court entered an Order (the “Prior Order”) denying Plaintiff Teresa

Y. Walton’s Unopposed Motion to Allow Plaintiff’s Counsel to Appear by Telephone at the

Scheduling Conference (the “Motion”) (Dkt. No. 15). (Dkt. No. 16.) The Court now VACATES
   .
the Prior Order and in lieu thereof enters this Order.

       Having considered the Motion and the rapid developments relating to Novel Coronavirus

(COVID-19), the Court is of the opinion that the Motion should be and hereby is GRANTED.

Accordingly, the parties are permitted to appear telephonically at the Scheduling Conference

currently set for March 23, 2020. Instructions regarding how to participate in the Scheduling

Conference telephonically are forthcoming.

     So ORDERED and SIGNED this 19th day of March, 2020.




                                                       ____________________________________
                                                       RODNEY GILSTRAP
                                                       UNITED STATES DISTRICT JUDGE
